Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 06, 2021

The Court of Appeals hereby passes the following order:

A21A0429. DECK PRO, INC. v. JOY RENEE RUCKS.

      In this civil action, the trial court entered a final judgment in favor of plaintiff
Joy Rucks on her claim for breach of contract on November 13, 2019. Defendant
Deck Pro, Inc. filed a notice of appeal on December 16, 2019. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012). Deck
Pro’s notice of appeal was untimely filed 33 days after entry of the order it seeks to
appeal.1 Consequently, we lack jurisdiction over this untimely appeal, which is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/06/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
         Deck Pro’s assertion in its notice of appeal that the thirtieth day after
November 13, 2019, fell on Saturday, December 14, 2019, is misplaced. The thirtieth
day fell on Friday, December 13, 2019. See OCGA § 1-3-1 (d) (3).